DETAILED ACTION
This action is in response to communication filed on 01 July 2022. Claims 1, 2, 6-15 and 19-20 are amended. No claims have been added or cancelled. Claims 1-20 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant's amendment, the rejection of claims 1-18 and 20 under 35 U.S.C. 101 is withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“display control circuitry configured to control a display of a flow by being configured to display” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEZAWA et al. (US20160294981A1) in view of SMITH et al. (US20130159864A1).

As to claim 1, TAKEZAWA  teaches an information processing apparatus comprising: display control circuitry configured to control a display of a flow by being configured to display (See fig. 3B, par. 0041, wherein as the information on an amount of traffic, the network-state displaying device generates a traffic-information table 204; as taught by TAKEZAWA), on a topology of a network (See fig. 1, par. 0022, wherein fig. 1 is a diagram of a network topology displayed on a network-state displaying device; as taught by TAKEZAWA), a symbol indicating data that flows in the network (See fig. 1, par. 0032, wherein the network-state displaying device displays a symbol 110 (#1) marked with “”on a blue first line in Link 11 in the network topology of FIG. 1, and repeatedly dynamically moves it in a direction of an arrow A (#1) from server 2 to device 8; as taught by TAKEZAWA), the flow being the flowing of the data in the network (See figs. 1-5, par. 0042, wherein the network-state displaying device displays, on the network topology, a green second line superimposed over a line corresponding to the link name, the green second line indicating a traffic state; as taught by TAKEZAWA), and change a display mode for the symbol for each type of the data (See fig. 6, par. 0062, where in order to represent an amount of traffic in a link, not only a second line but also another symbol that is different from a moving symbol 110 indicating route information is further displayed with respect to an information element determined according to the occurrence of an event that indicates a traffic state. In FIG. 6, an amount of traffic is represented by the size of a symbol; as taught by TAKEZAWA).
TAKEZAWA does not teach wherein type of data is classified by address information regarding each data. 
In similar field of endeavor, SMITH teaches wherein type of data is classified by address information regarding each data (See fig. 19, par. 0107, wherein the method includes an operation 1905 for correlating separate network flow records acquired from different devices in the network together into a common network flow record. Each of the separate network flow records shares a common source address and a common destination address; as taught by TAKEZAWA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the TAKEZAWA apparatus to include the teachings of SMITH wherein type of data is classified by address information regarding each data. Such a person would have been motivated to make this combination as in order to increase efficiency, bandwidth, and functionality of a given network, it is necessary to have a global understanding of how the given network is configured and how data traverses through the given network. Moreover, as new network devices are introduced into a given network, network management professionals are strained to understand how introduction of the new network devices may impact network operation, quality of service (QoS), and other aspects of network performance (SMITH, par. 0003).

As to claim 2, TAKEZAWA and SMITH teach the limitations of claim 1. TAKEZAWA  further teaches wherein the display circuitry controls a display of an entire topology and a display of a partial topology, the entire topology corresponding to the entire network, the partial topology corresponding to a portion of the network (See fig. 8, par. 0064, wherein FIG. 8 illustrates examples of GUIs that designate a display/non-display of an information element via setting screens of GUI 801, whether a line reporting failure information is to be displayed on a screen of the network topology or filtered out; as taught by TAKEZAWA).

As to claim 3, TAKEZAWA and SMITH teach the limitations of claim 2. TAKEZAWA  further teaches wherein the partial topology is a topology of a portion related to some of the flows in the network (See fig. 8, par. 0064, wherein the setting screen of GUI 803 is used for whether route information is to be displayed on the screen of the network topology , and the setting screen of GUI 804 is used for whether a traffic state is to be displayed on the screen of the network topology; as taught by TAKEZAWA).

As to claim 4, TAKEZAWA and SMITH teach the limitations of claim 3. TAKEZAWA  further teaches wherein the some of the flows are flows that each pass through a specific device, a specific switch, or a specific interface in the network (See fig. 8, par. 0064, wherein using a setting screen of a GUI 802, whether a line indicating a setting state of a VLAN is to be displayed on the screen of the network topology is selected; as taught by TAKEZAWA).

As to claim 5, TAKEZAWA and SMITH teach the limitations of claim 3. TAKEZAWA  further teaches wherein the some of the flows are flows that each correspond to a specific type of data (See fig. 5, par. 0055, where in step 503, the network-state displaying device determines an information element to be displayed on a link, wherein one or more information elements are selected from the route information, the failure information, the traffic information, and the VLAN information; as taught by TAKEZAWA).

As to claim 6, TAKEZAWA and SMITH teach the limitations of claim 2. TAKEZAWA  further teaches wherein when a portion of the entire topology is specified (See fig. 8, par. 0064, wherein FIG. 8 illustrates examples of GUIs that designate a display/non-display of an information element; as taught by TAKEZAWA), the display circuitry performs control such that the partial topology related to a flow that passes through the specified portion is displayed (See fig. 5, par. 0055, wherein when it is determined to be YES in Step S502, the network-state displaying device determines an information element to be displayed on a link; as taught by TAKEZAWA).

As to claim 7, TAKEZAWA and SMITH teach the limitations of claim 2. TAKEZAWA  further teaches wherein when the display circuitry displays the entire topology, the display circuitry unifies display modes for the symbols (See fig. 7, par. 0063, wherein FIG. 7 illustrates yet another example of displaying a symbol. In this example, in order to represent a VLAN ID, not only a second line but also another symbol that is different from a moving symbol indicating route information is further displayed with respect to an information element determined according to the occurrence of an event that indicates VLAN information; as taught by TAKEZAWA), and when the display circuitry displays the partial topology, the display circuitry differentiates among the display modes for the symbols according to a type of the data (See fig. 8, par. 0064, wherein using a setting screen of a GUI 804, whether a traffic state is to be displayed on the screen of the network topology of FIG. 1 is selected; as taught by TAKEZAWA).

As to claim 8, TAKEZAWA and SMITH teach the limitations of claim 2. TAKEZAWA  further teaches wherein the display circuitry changes a layout in which a topology is displayed, according to whether the displayed topology is the entire topology or the partial topology (See par. 0030, wherein the layer is a logical image-drawing area in which one layer has a drawing area for one image. The layer is a drawing function that displays an image on a drawing area of each layer so that the images are superimposed over one another, which makes it possible to control display/non-display of an image for each layer and to control which image displayed on the layer is to be displayed; as taught by TAKEZAWA).

As to claim 9, TAKEZAWA and SMITH teach the limitations of claim 1. TAKEZAWA  further teaches wherein according to a display size or a display magnification of the topology, or according to the number of types of the data (See fig. 8, par. 0064, wherein FIG. 8 illustrates examples of GUIs that designate a display/non-display of an information element; as taught by TAKEZAWA), the display circuitry switches between unifying display modes for the symbols and differentiating among the display modes for the symbols according to a type of the data (See fig. 6, par. 0062, wherein an amount of transmission data and an amount of reception data are included in an amount of traffic for each port of a network device, so the amount of transmission data and the amount of reception data can also be individually confirmed if the directions of the movements of the symbols for transmission and reception are represented in opposite directions, like 601 and 602; as taught by TAKEZAWA).

As to claim 10, TAKEZAWA and SMITH teach the limitations of claim 1. TAKEZAWA  further teaches wherein the display circuitry controls a display of the topology such that an anomalous portion in which an anomaly has been detected in the network is highlighted (See par. 0038, wherein the network-state displaying device displays a red second line 111 (#1) superimposed over a blue first line in Link 7, the red second line 111 (#1) indicating the occurrence of a failure; as taught by TAKEZAWA).


As to claim 11, TAKEZAWA and SMITH teach the limitations of claim 10. TAKEZAWA  further teaches wherein the display circuitry controls a display of a partial topology that is a topology corresponding to a portion related to the anomalous portion in the network (See par. 0039, wherein the network-state displaying device controls such that the second layer is displayed above and the first layer is displayed below. Accordingly, the blue first line that is previously placed is completely hidden under the red second line 111 (#1) that indicates the occurrence of a failure, but the movement of a portion of the symbol 110 (#2) marked with “” that is not hidden under the red second line 111 (#1) can be found out; as taught by TAKEZAWA).

As to claim 12, TAKEZAWA and SMITH teach the limitations of claim 11. TAKEZAWA  further teaches wherein when the anomaly has been detected in the network, the display circuitry starts the display of the partial topology (See par. 0055, wherein one or more information elements are selected from the route information, the failure information, the traffic information, and the VLAN information described above; as taught by TAKEZAWA).

As to claim 13, TAKEZAWA and SMITH teach the limitations of claim 1. TAKEZAWA  further teaches wherein the display circuitry controls a report of an anomaly detected in the network (See fig. 4A, par. 0048, wherein for each information element registered in “TYPE OF INFORMATION ELEMENT”, pieces of attribute information on a thickness, a color, and blinking/non-blinking of a link to be displayed in “THICKNESS OF LINK”, “COLOR OF LINK”, and “BLINKING/NON-BLINKING OF LINK”, respectively. Further, each entry holds pieces of attribute information on a form and blinking/non-blinking of a symbol to be displayed in “FORM OF SYMBOL” and “BLINKING/NON-BLINKING OF SYMBOL”; and as a result, for each information element, the network-state displaying device determines an attribute of a line or symbol to be displayed to perform a display; as taught by TAKEZAWA).

As to claim 14, TAKEZAWA and SMITH teach the limitations of claim 1. TAKEZAWA  further teaches wherein using the topology and the symbol, the display circuitry controls a display of a current state of the network and a display of a state of the network at a specified date and time in times past (See fig. 8, par. 0064, wherein using a setting screen of a GUI 803, route information and date and time a past state are selected to be displayed on the screen of the network topology of FIG. 1; as taught by TAKEZAWA).

As to claim 15, TAKEZAWA and SMITH teach the limitations of claim 14. TAKEZAWA  further teaches wherein when an anomaly has been detected in the network in a state in which the flow in the network in times past is displayed, the display circuitry performs control such that the current state of the network is displayed (See fig. 8, par. 0064, wherein using a setting screen of a GUI 801, whether a line reporting failure information is to be displayed on a screen of the network topology of FIG. 1, and whether blinking for the report is to be performed are selected; as taught by TAKEZAWA).

As to claim 16, TAKEZAWA and SMITH teach the limitations of claim 1. TAKEZAWA  further teaches wherein a type of the data is classified by at least one of an address of a transmission destination of the data or an address of a transmission source of the data (See fig. 8, par. 0064, wherein using a setting screen of a GUI 803, route information such as source device or destination IP address are selected to be displayed on the screen of the network topology of FIG. 1; as taught by TAKEZAWA).

As to claim 17, TAKEZAWA and SMITH teach the limitations of claim 1. TAKEZAWA  further teaches wherein the information processing apparatus controls a display of a list of information related to a plurality of the flows each corresponding to a plurality of types of the data (See figs. 2A-4B, pars. 0032-0060, for example fig. 4b, par. 0050, wherein each entry in the information-element displaying priority table 207 holds, for each information element registered in “TYPE OF INFORMATION ELEMENT”, a value corresponding to an order of priority in “PRIORITY”. An information element with a smaller value is given a higher priority. The network-state displaying device refers to the information-element displaying priority table 207, so as to determine a priority for a display of symbol/line and to perform a control; as taught by TAKEZAWA).

As to claim 18, TAKEZAWA and SMITH teach the limitations of claim 1. TAKEZAWA  further teaches wherein the information processing apparatus controls a display of states of a switch and a device (See fig. 7, par. 0063, wherein in FIG. 7, when VLAN information is represented in a link such as Link 1-1, Link 1-2, Link 2, Link 3-1, or Link 3-2, a number of a VLAN ID is added to a symbol 701 (#1 to #5); as taught by TAKEZAWA) that are related to a flow selected from a plurality of the flows each corresponding to a plurality of types of the data (See figs. 2A-4B, pars. 0032-0064, for example fig. 8, par. 0064, wherein using a setting screen of a GUI 804, whether a traffic state is to be displayed on the screen of the network topology of FIG. 1 is selected; as taught by TAKEZAWA).

As to claim 19, TAKEZAWA teaches an information processing method that is performed by an information processing apparatus, the information processing method comprising: controlling a display of a flow by displaying (See fig. 3B, par. 0041, wherein as the information on an amount of traffic, the network-state displaying device generates a traffic-information table 204; as taught by TAKEZAWA), on a topology of a network (See fig. 1, par. 0022, wherein fig. 1 is a diagram of a network topology displayed on a network-state displaying device; as taught by TAKEZAWA), a symbol indicating data that flows in the network (See fig. 1, par. 0032, wherein the network-state displaying device displays a symbol 110 (#1) marked with “”on a blue first line in Link 11 in the network topology of FIG. 1, and repeatedly dynamically moves it in a direction of an arrow A (#1) from server 2 to device 8; as taught by TAKEZAWA), the flow being the flowing of the data in the network (See figs. 1-5, par. 0042, wherein the network-state displaying device displays, on the network topology, a green second line superimposed over a line corresponding to the link name, the green second line indicating a traffic state; as taught by TAKEZAWA); and changing a display mode for the symbol for each type of the data (See fig. 6, par. 0062, where in order to represent an amount of traffic in a link, not only a second line but also another symbol that is different from a moving symbol 110 indicating route information is further displayed with respect to an information element determined according to the occurrence of an event that indicates a traffic state. In FIG. 6, an amount of traffic is represented by the size of a symbol; as taught by TAKEZAWA).
TAKEZAWA does not teach wherein type of data is classified by address information regarding each data. 
In similar field of endeavor, SMITH teaches wherein type of data is classified by address information regarding each data (See fig. 19, par. 0107, wherein the method includes an operation 1905 for correlating separate network flow records acquired from different devices in the network together into a common network flow record. Each of the separate network flow records shares a common source address and a common destination address; as taught by TAKEZAWA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the TAKEZAWA apparatus to include the teachings of SMITH wherein type of data is classified by address information regarding each data. Such a person would have been motivated to make this combination as in order to increase efficiency, bandwidth, and functionality of a given network, it is necessary to have a global understanding of how the given network is configured and how data traverses through the given network. Moreover, as new network devices are introduced into a given network, network management professionals are strained to understand how introduction of the new network devices may impact network operation, quality of service (QoS), and other aspects of network performance (SMITH, par. 0003).

As to claim 20, TAKEZAWA teaches a non-transitory computer readable medium having stored thereon a program that when executed by a computer causes the computer to perform a process comprising: controlling a display of a flow by displaying (See fig. 3B, par. 0041, wherein as the information on an amount of traffic, the network-state displaying device generates a traffic-information table 204; as taught by TAKEZAWA), on a topology of a network (See fig. 1, par. 0022, wherein fig. 1 is a diagram of a network topology displayed on a network-state displaying device; as taught by TAKEZAWA), a symbol indicating data that flows in the network (See fig. 1, par. 0032, wherein the network-state displaying device displays a symbol 110 (#1) marked with “”on a blue first line in Link 11 in the network topology of FIG. 1, and repeatedly dynamically moves it in a direction of an arrow A (#1) from server 2 to device 8; as taught by TAKEZAWA), the flow being the flowing of the data in the network (See figs. 1-5, par. 0042, wherein the network-state displaying device displays, on the network topology, a green second line superimposed over a line corresponding to the link name, the green second line indicating a traffic state; as taught by TAKEZAWA); and changing a display mode for the symbol for each type of the data (See fig. 6, par. 0062, where in order to represent an amount of traffic in a link, not only a second line but also another symbol that is different from a moving symbol 110 indicating route information is further displayed with respect to an information element determined according to the occurrence of an event that indicates a traffic state. In FIG. 6, an amount of traffic is represented by the size of a symbol; as taught by TAKEZAWA).
TAKEZAWA does not teach wherein type of data is classified by address information regarding each data. 
In similar field of endeavor, SMITH teaches wherein type of data is classified by address information regarding each data (See fig. 19, par. 0107, wherein the method includes an operation 1905 for correlating separate network flow records acquired from different devices in the network together into a common network flow record. Each of the separate network flow records shares a common source address and a common destination address; as taught by TAKEZAWA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the TAKEZAWA apparatus to include the teachings of SMITH wherein type of data is classified by address information regarding each data. Such a person would have been motivated to make this combination as in order to increase efficiency, bandwidth, and functionality of a given network, it is necessary to have a global understanding of how the given network is configured and how data traverses through the given network. Moreover, as new network devices are introduced into a given network, network management professionals are strained to understand how introduction of the new network devices may impact network operation, quality of service (QoS), and other aspects of network performance (SMITH, par. 0003).


Response to Arguments 
59.	Applicant argues that ["Applicant respectfully submits that Claim 1, and similarly Claims 19 and 20, and claims depending therefrom, patentably distinguish over Takezawa. Consequently, for the reasons discussed above, no further issues are believed to be outstanding in the present application, and the present application is believed to be in condition for allowance. Therefore, a Notice of Allowance for Claims 1-20 is earnestly solicited" (Page 8)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US10601778B2
2016-09-15
Visualization of traffic flowing through a host
US11115346B2
2018-09-25
Systems and methods for generating network flow information
US10546022B2
2017-11-30
Temporal graph system to facilitate network data flow analytics
US20210075738A1
2020-11-18
Packet Programmable Flow Telemetry Profiling And Analytics



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/              Examiner, Art Unit 2174                                                                                                                                                                                          

/SHERIEF BADAWI/               Supervisory Patent Examiner, Art Unit 2174